11. Prevention and correction of macroeconomic imbalances (
Member of the Commission. - Mr President, I would like to make the following statement on behalf of the Commission. The Commission welcomes the adoption of the regulation on the prevention and correction of macro-economic imbalances. The regulation recognises that the nature, importance and urgency of the policy challenges may differ significantly depending on the Member State concerned and that, given vulnerabilities and the magnitude of the assessment required, the need for policy action is particularly pressing in Member States showing persistently large current account deficits and competitiveness losses. It also recognises that in Member States that accumulate large current account surpluses, policies should aim to identify and implement the measures that help strengthen their domestic demand and growth potential.
In implementing the regulation, the Commission is fully committed to respecting this approach and will ensure that macroeconomic surveillance covers countries with current account deficits and surpluses with appropriate differentiation as regards the urgency of policy responses and the type of corrective actions required.